Citation Nr: 0808322	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-22 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Mullins, Associate Counsel




INTRODUCTION

The appellant had active duty for training from April 1974 to 
August 1974, and had active service from October 1976 to 
December 1976.  In May 1977, the RO denied the appellant's 
claim of service connection for a nervous condition.  

The appellant did not appeal the adverse determination, and 
as a result, the May 1977 RO decision is final.  Thus, new 
and material evidence is needed to reopen the claim.  38 
U.S.C.A. § 5108, 7105.  In January 2005, upon finding new and 
material evidence had been submitted, the Department of 
Veterans Affairs Regional Office (RO) in San Juan, Puerto 
Rico reopened and denied the claim of service connection for 
a psychiatric condition.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from that decision.  
The appellant perfected the appeal of the denial on the 
merits.  

Irrespective of the RO's actions, the Board must decide 
whether the appellant has submitted new and material evidence 
to reopen the claim of service connection for a psychiatric 
condition.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The appellant requested and was afforded a hearing on 
September 8, 2006 before a Decision Review Officer (DRO) at 
the RO in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The RO's May 1977 denial of the appellant's claim for 
service connection for a nervous disorder was not appealed 
and therefore became final.  

2.  Evidence received since the May 1977 final decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial, and the evidence raises a 
reasonable possibility of substantiating the claim.  

3.  The preponderance of the medical evidence establishes the 
appellant's current psychiatric disorder did not have its 
onset in service and is not the result of a disease or injury 
incurred in service.  


CONCLUSIONS OF LAW

1.  The May 1977 rating decision that denied service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2007).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).  

3.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in September 2003 and October 2004 that 
fully addressed all four notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim, and of the appellant's and the VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Notice must also include an 
explanation of the meaning of both "new" and "material" 
evidence, and must describe the particular type of evidence 
necessary to substantiate any service connection elements 
found to be insufficiently shown at the time of the prior 
final VA denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Such notice was sent in October 2004, but even if it was 
deemed insufficient, it is harmless error since the claim has 
been reopened.

In reference to a service connection claim, the United States 
Court of Appeals for Veterans Claims (hereinafter the 
"Court") has held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Although notice as to criteria for evaluating disability and 
assigning an effective date following a grant of service 
connection was not sent until March 2006, the timing of this 
notice does not prejudice the appellant and is harmless error 
since service connection is being denied and no rating or 
effective date will be assigned with respect to this claimed 
condition.  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  

Here, there is no need for an additional VA examination.  The 
record has prior VA examination records from after the 
appellant left service, as well as private medical records 
submitted by the appellant, so there is sufficient competent 
medical evidence on file to make a decision.  Further, the 
record indicates that the disability occurred while the 
appellant was not in service.  Therefore, the criteria of 
McLendon are not met, and no examination is required.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant submitted private 
medical records, and was provided an opportunity to set forth 
his contentions during the September 2006 hearing before the 
DRO.  Significantly, neither the appellant nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Regulations Governing Finality

Service connection for a psychiatric condition was denied by 
the RO in 1977.  There was no appeal of this rating decision, 
and it became final.  Therefore, the laws and regulations 
governing finality and reopening of previously disallowed 
claims are pertinent in the consideration of the current 
claim on appeal.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review a 
claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim. Id.  

It is stressed that when determining whether the claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the appellant has presented new and 
material evidence in the form of a September 2004 psychiatric 
evaluation prepared by a private psychiatrist, the report of 
which will be discussed below.  Essentially, the psychiatrist 
concluded that the veteran's psychiatric disorder was related 
to his service.  See Justus, 3 Vet. App. 510 (1992).  The 
claim may now be considered by the Board on the merits 
without regard to the prior denials.  38 U.S.C.A. §§ 5108, 
7105.  

Once a claim has been reopened, the claim must be considered 
on the merits, and either decided, or, if there is 
insufficient information for a determination on the merits, 
the claim may be remanded.  In this case, medical opinions 
have been afforded, and all evidence necessary to make a 
decision on the merits is of record.  The Board has 
determined that all duties to assist and notify have been 
met, and the claim has been fully developed, so review on the 
merits may proceed.  

Laws and regulations for service connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  

Entitlement to service connection for a psychiatric disorder

Medical records dated less than one year after the appellant 
left service in 1976 disclose a diagnosis of schizophrenia.  
If a psychosis manifests to the required degree and the 
appellant meets the requirement for length of service, that 
psychosis may be presumed to be service related.  38 U.S.C.A. 
§§ 3.307, 3.309 (2007).  However, this only applies if the 
appellant served continuously for 90 days or more.  Id.  
According to the appellant's DD-214, he served for 2 months 
and 7 days.  Therefore, the presumption of service connection 
does not apply in this case.  

In addition, the record indicates that no diagnosis of a 
psychiatric condition was established while the appellant was 
in service.  The appellant's July 1974 examination described 
his psychiatric condition as "normal."  In reports of 
medical history filled out in conjunction with October and 
November 1976 examinations, the veteran indicated that he had 
then (or had in the past) nervous trouble and depression.  
The examination reports, however, indicate that the veteran 
was psychiatrically normal.  

During a 1976 evaluation in Frankfurt, Germany, it was 
recommended that the appellant be separated from the army for 
seizures.  A diagnosis of a psychiatric disorder was 
considered, but the appellant was found to have a 
"situational maladjustment."  The final diagnosis after 
this evaluation was a "seizure disorder."  Other exams from 
the same time indicated "no evidence to suggest a thought 
disorder," and the appellant's psychiatric condition was 
again described as "normal."

The appellant submitted a September 2004 psychiatric 
evaluation prepared by a private psychiatrist supporting the 
appellant's claim for service connection.  This physician 
opined that the diagnosis of schizophrenia was manifested 
during the appellant's service.  In this medical opinion, the 
doctor referenced two specific items of evidence (Army 
Inpatient Treatment Record Cover Sheets) that he relied on in 
forming his opinion that the appellant's current diagnosis of 
schizophrenia is service related, DA Form 3647-1 (1 Oct 1970) 
and DA Form 3647-1 (14 Oct 1976).

An exhaustive search of the record reveals that neither of 
these documents are part of the record before the Board.  The 
appellant did not enter service until 1974 (he would have 
been 16 years of age in 1970).  Therefore, the reference to a 
1970 document is clearly erroneous.  The 1976 service 
document referenced also appears to be an error, since the 
alleged document is in direct conflict with the appellant's 
actual service records from 1976.  Service medical records 
establish that the appellant was examined for induction into 
service in early October 1976, and his mental condition was 
described as "normal."  He was then referred for outpatient 
medical evaluation of possible seizures in late October 1976, 
was not hospitalized at that time.  The private 
psychiatrist's reference to a DA Form 3647-1 dated October 
14, 1976 conflicts with the facts of record.  The service 
medical records show that the appellant was hospitalized in 
November 1976.  The private psychiatrist's reference to a DA 
Form 3647-1 dated October 14, 1976 conflicts with the facts 
of record.

Additionally, the doctor stated in his opinion that there 
were no medical records available from the appellant's 
hospitalization in Frankfurt, Germany for him to rely on when 
making his determination.  In fact, the record contains very 
detailed records related to the appellant's hospitalization 
and medical treatment while in Germany.  This indicates that 
the claims file was not thoroughly reviewed in this case, 
further reducing the credibility of this medical evidence.  

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  This medical opinion is not based on evidence in 
the record.  Furthermore, it appears to be based on evidence 
that simply does not exist and is in direct conflict with the 
evidence of record.  As such, it is of little relevance.  

Upon weighing the aforementioned evidence with the VA medical 
records and the appellant's service medical records, the 
Board finds that the weight of the evidence is against the 
appellant's claim.  The evidence does not indicate that a 
psychiatric disorder existed during active service, and the 
presumption of service connection does not apply in this case 
due to the short time the appellant was in active service.  
Even though the evidence submitted since the final 1977 RO 
decision was sufficient to reopen the claim, it does not 
support service connection in this case.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for a psychiatric disorder.  The claim must be 
denied.


ORDER

Service connection for a psychotic disorder is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


